Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 3 and 13 have been cancelled.  Claims 6-11, 14-17 and 19 were previously presented.  Claims 1, 3-5, 12 and 18 are currently amended.  Claims 1, 3-12 and 14-20 are pending and have been fully considered.  Claims 1, 3-11 and 18-20 are drawn to a product.  Claims 12 and 14-17 are directed to a method.
Status of Previous Objections / Rejections
All prior Office actions were issued by other examiners.  At this juncture, Examiner withdraws, modifies or clarifies one or more of the previous Office action’s (OA) (i.e, 03/02/2021) objections and 35 USC §112, and §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent objections/rejections.  
Response to Amendment
In their reply dated July 1, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the prior Office Action (OA) and to potentially advance prosecution.  Applicant also included an inventor declaration describing the invention and in support of traversing the prior art rejections.  In view 
Claim Interpretation
Claim 1 and its dependents are drawn to a composition or product.  Product claims are defined by the recited structure and in this aspect they are analogous to apparatus claims which can have both structural and functional aspects.  Claim 1 is also a product claim defined partly by the process of making the product.  This is thus a ‘product-by-process’ claim.  The courts have held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Objections
Claims 1, 3-12 and 14-20 are objected to because of the following informalities: In claim 1, the terms ‘fibre’ and ‘fiber’ appear to relate to the same type of material but are spelled claim 12, ‘non-woven’ and ‘nonwoven’ are variable formatting for the same term.  Applicant should use the same spelling and formatting to reduce confusion. 
The conjunctive ‘and’ appears to be missing after step c2 and before step d2) in claim 1.
Claims 3-11 and 14-20 depend on or relate to claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites either a non-woven or woven material, and claim 12 recites alternate process steps.  Since woven and non-woven are generally thought to be structurally different materials, it is unclear which particular structure is required.  Would the required structure be the same regardless of why method of manufacture is employed.  If so, for purposed of claim interpretation, is there a significant structural difference between a woven and a nonwoven material.  Similarly, it is unclear which process is required in claim 12 and whether either method would result in the same product. 
If the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a Morton Int 'l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). See MPEP §2173.02.
Claims 3-11 and 14-20 depend on or are linked to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1, 3-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Berrigan et al. (US20100291213) in view of Nor et al. (Synthesis of activated carbon from lignocellulosic biomass and its applications in air pollution control – a review, Journal of Environ. Chem. Eng. 1, pp 658-666, 2013) (each of record).
Regarding claims 1, 3-11 and 18-20, Berrigan et al. (Berrigan) discloses a composite textile consisting of fibres and particles (Abstract; in Berrigan the particle material is based on intended use and is not limited; they may, for example, be organic or carbon ([0075], [0080])),
	wherein said fibres are natural and/or synthetic and/or artificial ([0096], [0099] and [0101], where the fibres must be either natural or synthetic, since these are the only two choices, and where ‘artificial’ is interpreted as synonymous with synthetic); 
wherein said particles are arranged among said fibers ([0040], [0085], [0162], Figs. 1 and 2); 
wherein said lignocellulosic particles make up more than 30 % by weight of said composite textile ([0069], 0083]); and 
wherein said composite textile is a nonwoven or woven material ([0055], [0107], Fig. 1A, where the woven or non-woven depends only the method steps).
Examiner notes that Berrigan’s particles could be organic and therefore they could be lignocellulosic or comprise biomass, which is one form of organic matter.  The fibres can be made of one or more microfiber components which includes cellulosic fibers and cellulose is known to be derived from a plant fibre.  Additionally, Berrigan does not state how the particles 
It is also emphasized that claim 1 is a product-by-process claim describing in part a process of making the product.  Berrigan may disclose one or more of the recited process steps.  However, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  MPEP § 2113.
Therefore, Berrigan discloses the claimed invention, except 
(i)	the particles are lignocellulosic particles;
(ii)	wherein said lignocellulosic particles comprise lignin, hemicellulose, and cellulose;
(iii)	wherein said lignocellulosic particles are arranged randomly among said fibers; and 
(iv)	the nonwoven material ([0055], Fig. 1A) that can be obtained by a process comprising the following steps: 
a1) obtaining a card web composed of carded fibre, 
b1) depositing lignocellulosic particles on said card web, 
c1) layering the result of step (b1) to form a nonwoven material comprising layers of card web between which are arranged lignocellulosic particles, 
d1) pressing the result obtained in step (c1), and 
e1) needling and/or thermobonding the result of step (d1) 
- or a woven material that can be obtained by a process comprising the following steps: 
a2) obtaining a card web composed of carded fibres, 

c2) spinning the result of step (b2), 
d2) weaving the result of step (c2).
Regarding item (i) and (ii), Nor et al. (Nor) is a research article regarding the synthesis of activated carbon from lignocellulosic biomass and its potential applications (Abstract).  The general methods for preparation of lignocellulosic activated carbon as adsorption and filtration materials are also discussed (Id.; Introduction).  Nor states that lignocellulosic biomass generally can be classified into three different components, which are cellulose, hemicellulose, and lignin (p. 659, 1st col.).  Further, activated carbon with high adsorption capacity can be produced from numerous sources of lignocellulosic biomass and activated carbon derived from lignocellulosic biomass is widely used for pollutant removal (Id.).  
Therefore, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ lignocellulosic particles in the composite textile, since such material is effective and widely employed in pollutant removal (Nor, p. 659, 1st col.), where Nor demonstrates that an activated carbon, such as the one in Berrigan, can be readily made of lignocellulosic particles or biomass (Nor, Abstract), where such lignocellulosic biomass would, by definition, comprise lignin, hemicellulose, and cellulose (Nor, p. 659, 1st col.).
Additionally, one can view lignocellulosic biomass as an abundant agricultural waste such that converting these wastes into value added product such as activated carbon could solve environmental problems such as accumulation of agricultural waste and water pollution (Nor, p. 658, Introduction).  Moreover, using activated carbon from lignocellulosic biomass instead of fossil sources such as coal will help to reduce global warming’s effect, and apart from being Id.)
Regarding item (iii), as noted above the particles may be arranged discontinuously or randomly in Berrigan. To the extent that a random arrangement is not explicitly disclosed, at the time of the effective filing of the claimed invention, it would have been obvious to attempt either an ordered or random arrangement since there are is a limited or finite choice of two arrangements, and it would be practical to choose, for example, a random arrangement, from such a finite number of identified, predictable solutions or options, with a reasonable expectation of success.
Regarding item (iv), it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ any reasonable method to make the composite textile, including methods disclosed in Berrigan, including forming an embedded phase and aa matrix phase comprising a population of fibers forming a three-dimensional network around the particulates,  since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Additional Disclosures Included: Claim 3: The size of the lignocellulosic particles being between 0.1 and 10 mm (Berrigan, [0077]); Claim 4: The composite textile comprises 30 to 80 %, by weight of lignocellulosic particles in relation to the total weight of the composite textile (Berrigan, [0069], [0083]); Claim 5: The composite textile comprises 20 to 80 %, by weight of the natural and/or synthetic and/or artificial fibres in relation to the total weight of the composite textile (Berrigan, [0069], [0083]); Claim 6: The thickness thereof being between 3 Claim 7: The weight thereof being between 0.1 and 2 kg/m2 (Berrigan, [0069], [0083]); Claim 8: In the composite textile the natural fibres consist of plant fibres (Berrigan, [0113], where Berrigan uses composite nonwoven fibrous webs made of one or more microfiber components which includes cellulosic fibers in which cellulose is known to be derived from a plant fibre); Claim 9: The composite textile is characterised in that said composite textile is biodegradable (Berrigan, [0113], where one of ordinary skill will view natural fiberforming materials such as cellulosic fibers as biodegradable); Claim 10: The composite textile consists of natural and/or artificial fibres (Berrigan, [0096] and [0099] – [0101]); Claim 11: The composite textile consists of synthetic fibres (Berrigan, [0096] and [0099] – [0101]); Claim 18: The size of the lignocellulosic particles being less than 1 mm (Berrigan, [0077]); Claim 19: The composite textile comprises 40 to 75 %, by weight of lignocellulosic particles in relation to the total weight of the composite textile (Berrigan, [0069], [0083]); and Claim 20: (Previously Presented) The composite textile according to claim 1, comprising 30 to 50 %, by weight of the natural and/or synthetic and/or artificial fibres in relation to the total weight of the composite textile (Berrigan, [0069], [0083]).

Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Berrigan et al. (US20100291213) in view of Nor et al. (Synthesis of activated carbon from lignocellulosic biomass and its applications in air pollution control – a review, Journal of Environ. Chem. Eng. 1, pp 658-666, 2013), as applied to claim 1 above, further in view of Rahman et al. (Removal of Heavy Metal ions with acid activated carbons derived from oil palm and coconut shells, Materials, pp. 3634-50, May 2014) (of record).

Regarding claims 14, 15 and 17, Berrigan and Nor combined discloses or suggests the composite textile according to claim 1 (claim 1 analysis above), and a method for treating water with the composite textile of claim 1 (Berrigan, [0044] and claim 1 analysis) to absorb a component wherein the absorbing is performed by the lignocellulosic particles entangled in said composite textile (Berrigan, [0078], [0080]; Nor, Introduction and pp. 658, 659), except for disclosing where the method for treating water comprises employing the composite textile to trap at least a metal, a metalloid, a radionuclide, or a biocide contained therein, wherein the trapping is performed by the lignocellulosic particles entangled in said composite textile.  
Rahman, however, discloses research related to batch adsorption experiments carried out to investigate the suitability of prepared acid activated carbons in removing heavy metal ions such as nickel(II), lead(II) and chromium(VI) during water treatment with the aim of absorbing and trapping metals and/or metalloids and/or radionuclides and/or biocides contained therein, using lignocellulosic particles (Abstract, Introduction).  Rahman teaches the use of lignocellulosic particles in removing heavy metals such as nickel, lead, and chromium in water (Abstract, p. 3635, Introduction; p. 3649, Conclusions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to employ the lignocellulosic particles and composite textile in any suitable manner, including trapping at least a metal, a metalloid, a radionuclide, or a biocide contained therein, as suggested in Rahman, since Nor states that lignocellulosic biomass is used widely in pollutant removal and further study in this area for the potential of this material is 
Additional Disclosure Included: Claim 15: In the method, the metal is at least one metal selected from the group consisting of lead, nickel, chromium, zine, copper, gold, silver, and iron, (Rahman; Abstract, p. 3635, Introduction; p. 3649, Conclusion); and Claim 17: A method for treating fluids in order to trap metals and/or metalloids and/or radionuclides and/or biocides contained therein, said method comprising employing the composite textile according to claim 1, wherein the trapping of said metals and/or metalloids and/or radionuclides and/or biocides is performed by the lignocellulosic particles entangled in said composite textile (claim 14 analysis).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over 
Berrigan et al. (US20100291213) in view of Nor et al. (Synthesis of activated carbon from lignocellulosic biomass and its applications in air pollution control – a review, Journal of Environ. Chem. Eng. 1, pp 658-666, 2013) and Rahman et al. (Removal of Heavy Metal ions with acid activated carbons derived from oil palm and coconut shells, Materials, pp. 3634-50, May 2014), as applied to claim 14 above, further on view of Decossas et al. (US20120205322) (of record).
claim 16, Berrigan, Nor and Rahman combined discloses or suggests the method for treating water according to claim 14, except wherein the radionuclide is at least one of uranium, plutonium, palladium, and americium.  
	Decossas et al. (Decossas) discloses a process for the treatment of a substrate made of lignocellulosic material or particles for the adsorption of radionuclides in fluids that are loaded with radionuclides (Abstract, [0028], claim 5).  The water may contain lead in addition to uranium from sites for mining natural minerals (Decossas, [0002]).  The lignocellulosic material is made from bark grounded into granules with dimensions of several millimeters in the range of 1 to 4 mm for adsorption of lead and radionuclides in fluids ([0028], [0061], [0065]).  The lignocellulosic particles can remove 95% of contaminants ([0065], [0090]).
	In view of then available research, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further experiment for suitable and workable uses for the composite textile and lignocellulosic particles in water treatment, and to incorporate the water treatment as appropriate, wherein the radionuclide is at least one of uranium, plutonium, palladium, and americium, because, according to Decossas, these treatments can be extended to drinking water as well as to water that comes from oceans, seas, lakes, ponds, reservoirs, rivers and streams in which radionuclides are naturally present or are obtained from industrial pollution ([0006]), and applying the lignocellulosic particles towards the removal of this contaminant ensures a treatment that goes in the direction of the recyclable ([0008]) and thereby limits environmental impacts ([0017]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US3600259) in view of Dugan (US20090130160), Medoff (US20100093241) and Nor et al. Journal of Environ. Chem. Eng. 1, pp 658-666, 2013) (of record).
Claims 12 is an independent method claim linked to claim 1 and includes one or more of the same major elements recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
	Regarding claim 12, Smith et al. (Smith) discloses a process for manufacturing the composite textile according to claim 1 (the claim 1 product is either woven or non-woven, but since it is a single structure, it is interpreted as woven for purposes of this claim so Examiner will claim map to the woven process steps), comprising: 
a1) obtaining a card web composed of carded fibres, 
b1) depositing lignocellulosic particles on said card web, 
c1) layering the result of step (b1) to form a nonwoven material comprising layers of card web between which are arranged lignocellulosic particles, 
d1) pressing the result obtained in step (c1), and 
e1) consolidating the result obtained in step (d1) by needling and/or thermobonding to form a composite textile according to claim 1 made of non-woven material, or 
a2) obtaining a card web composed of carded fibres (col. 4, lines 12-17), 
b2) randomly depositing particles in said card web (col. 5, lines 5-17).
Therefore, Smith discloses the claimed process except 
b2) wherein the particles in (b2) above are lignocellulosic;
c2) spinning the result of step (b2); and 
d2) weaving the result of step (c2) to form a composite textile according to claim 1 made of woven material.
e.g., filaments, staple fibers, and/or yarns ([0003]). Textiles are formed by a wide variety of processes, including weaving, knitting, crocheting, entanglement, and pressing of fibers together (felting) ([0004]).  Nor, more specifically, discloses the use of lignocellulosic particles, as described in claim 1 above.
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to use any suitable particle in manufacture of the textile, since Medoff demonstrates that lignocellulosic material have long been used to manufacture textiles (Medoff, [0003]) and it would have been obvious to also consider and experiment with the application or use of lignocellulosic particles since Nor encourages more research in this area (Nor, p. 664). 
Regarding (b2) and (c2), these are traditional operations in producing composite textiles.  For example, Smith mentions the use of spun rayon in Example 5 of column 8.  Also, a weave pattern is noted in Example 1 of column 6.  Spinning and weaving are different methods of producing a specific pattern, structure or fiber stream.  
Also, Dugan discloses a fluid-wicking, antimicrobial fiber formed of a grooved fiber comprising an antimicrobial material (Abstract).  Fabrics and products comprising the fluid-wicking, antimicrobial fiber are also provided (Id.).  The antimicrobial material could be combined with a molten polymer immediately prior to spinning the fibers ([0060]).  The fibers can be used in their filament form or they could be formed into staple fibers, spunbond, or melt-Id.).  
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to spin and the results of step (b2) and then weave the result of step (c2) since spinning and weaving are conventional fabric production steps, as suggested in Dugan. 
Response to Arguments
	Applicant’s arguments filed 07-01-2021 have been fully considered.  In view of the claim amendments, Examiner has significantly modified certain rejections and attempted to clarify the rejections such that one or more arguments may no longer be applicable.  Examiner did not employ the Brownstein reference in this OA.  Examiner will address below the arguments found to be unpersuasive with respect to said amended claims.
	Regarding Applicant’s contention that the activated carbon particle in Nor cannot be regarded as lignocellulosic, Examiner disagrees.  In the first column of page 659 of Nor, the reference states “lignocellulosic biomass generally can be classified into three different components, which are cellulose, hemicellulose, and lignin.” This is the standard definition of a lignocellulosic material and appears to be the same definition in Applicant’s claim 1.  Therefore, Applicant’s definition of a traditional activated carbon particle is not relevant in this context.
	With respect to claim 1, since Examiner interprets this as a product-by-process claim, Examiner did not address the method of manufacture step.  See the Claim Interpretation section 
	Applicants states that Berrigan teaches away from the claimed composite textile but only focuses on the manufacturing portion.  Examiner has focused on the product portion and does not believe Berrigan teaches away based on the claimed structure.
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.	
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they 
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
There were prior Office actions in this application, issued by other examiners.  However, the claims are examined de novo by the above/below referenced examiner.  However, Examiner attempted to be as consistent as possible.  In this OA, certain prior art references of record are retained.  However, the current examiner may have interpreted the claims and such applied references differently than prior examiners.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.

If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/